 
EXHIBIT 10.30
 

      
AGREEMENT OF PURCHASE AND SALE
             
by
             
and
             
between
             
CATALINA INDUSTRIES, INC.,
             
a Florida corporation
             
as Seller,
             
and
             
HANCOCK FABRICS, INC.,
             
a Delaware corporation,
             
as Buyer
      

 



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE
 
THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of the 22nd
day of April, 2002 (the “Effective Date”), between CATALINA INDUSTRIES, INC., a
Florida corporation (formerly known as Dana Lighting, Inc., and herein
“Seller”), and HANCOCK FABRICS, INC., a Delaware corporation (“Buyer”),
collectively the “Parties” and, occasionally, each of the Parties is hereinafter
referred to individually as a “Party.”
 
FACTUAL CONTEXT
 
A.    Seller is the owner of that certain land (the “Land”), the improvements
thereon (the “Improvements”), certain of the furniture, fixtures and equipment
utilized with respect to the Improvements (the “Fixtures”), and all rights,
instruments, documents of title, transferable licenses, plans, specifications,
as-built drawings, warranties by contractors and manufacturers warranties
related thereto (collectively the “Rights”), situate in the County of Lee, State
of Mississippi, which Land is described in Exhibit A, attached hereto and
incorporated herein. The Land and the Improvements are depicted on the drawing
attached hereto as Exhibit B and incorporated herein, and are hereinafter
referred to jointly as the “Subject Property.” The Fixtures are listed in
Exhibit C, attached hereto and incorporated herein.
 
B.    The Parties have agreed that, subject to certain conditions, Buyer shall
purchase and Seller shall sell the Subject Property, the Fixtures and the
Rights, with a simultaneous short-term leaseback of the Subject Property and the
Fixtures, and the Parties desire hereby to set forth their agreement with
respect to that transaction.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter contained, the Parties mutually agree as follows:
 
1.    On and subject to all of the terms, provisions and conditions of this
Agreement, Buyer agrees to purchase, and Seller agrees to sell, the Subject
Property, the Fixtures and the Rights (collectively herein the “Total
Property”). The purchase and sale of the Total Property shall be accomplished
through an escrow to be established by Buyer with Escrow Agent (as defined in
Section 4[a][i] hereof), which escrow is hereinafter referred to as the
“Escrow.”
 
2.    The purchase price for the Subject Property and the Rights shall be Seven
Million Three Hundred Fifty Thousand Dollars ($7,350,000.00), hereinafter
referred to as the “Subject Property Purchase Price.” The Subject Property
Purchase Price is allocated Four Hundred Forty-six Thousand Six Hundred
Ninety-five Dollars ($446,695.00) to Land, Six Million Nine Hundred Three
Thousand Three Hundred Four Dollars ($6,903,304.00) to Improvements and One
Dollar ($1.00) to the Rights. The purchase price for the Fixtures shall be Three
Hundred Fifty Thousand Dollars ($350,000.00), hereinafter referred to as the
“Fixture Purchase Price.” The Subject Property Purchase Price and the Fixture
Purchase Price are hereinafter referred to jointly as the “Purchase Price.” The
Purchase Price shall be paid to Seller in cash at Closing (as defined in Section
5[b] hereof).



1



--------------------------------------------------------------------------------

 
3.    (a)    Seller acknowledges Buyer’s need to enter the Subject Property to
conduct its investigations, including, without limitation, surveys, site
analyses, soil tests, engineering studies, building inspections, hazardous
materials investigations and other investigations. Buyer acknowledges Seller’s
interest in maintaining control over Buyer’s entry and desire in certain
circumstances to be present during Buyer’s entry. Thus, Seller and Buyer agree
that Buyer, its representatives and contractors shall arrange with Seller’s
on-site manager in advance with respect to any such entry, and Seller shall
instruct such on-site manager to extend reasonable accommodation to Buyer, its
representatives and contractors. In connection with any such entry by Buyer,
Buyer agrees not to interfere unreasonably with the use of the Subject Property
and the Fixtures by Seller. In addition, Buyer agrees not to perform any
invasive testing without the prior consent of Seller, which consent shall not be
unreasonably withheld. Buyer shall indemnify and hold harmless Seller from any
loss of or damage to the Subject Property as a result of such entry by Buyer.
Buyer agrees that, except to the extent applicable law, ordinance, rule and/or
regulation or court order may require, Buyer shall not without the consent of
Seller disclose to any party or entity (other than Seller, upon Seller’s written
request only, and other than the employees and representatives of and advisors
to Buyer, all of whom shall be similarly-bound) the results of such tests,
inspections or investigations. Seller represents and warrants that Seller has
the right and authority to grant Buyer these rights.
 
(a)    Within five (5) days after the Effective Date, Seller shall provide
and/or shall have provided to Buyer true and complete copies of the following
documents if possessed by or within the control of Seller (and written
disclosures of the terms and content of any oral agreements) with respect to the
Total Property: (i) all surveys, permits, certificates, approvals, plans and
specifications and as-built plans relating to the Total Property; (ii) real and
personal property tax bills and assessment bills relating to the Total Property;
(iii) all soils, seismic, structural, mechanical, engineering, property
inspection, insurance, hazardous/toxic material, environmental impact and other
reports relating to the Total Property; and (iv) all documentation relating to
the Rights.
 
4.    The following are conditions precedent to the obligation of Buyer to
purchase the Total Property. Each of such conditions shall be, in Buyer’s sole,
subjective opinion, fully satisfied or waived by Buyer before Buyer shall be
obligated to purchase the Total Property. Such conditions are of two (2) types,
the “Initial Conditions” set forth in Section 4(a) hereof, and the “Closing
Conditions” set forth in Section 4(b) hereof.
 
(a)    The Initial Conditions are:
 
(i)  That the Subject Property not be subject to any easements, rights-of-way,
restrictions or other matters (including, without limitation, any tenancies or
rights of occupancy) other than current real property taxes not delinquent and
those acceptable to Buyer (“Permitted Exceptions”). In this regard, Seller
agrees to cause Michael D. Ferris, Mitchell, McNutt & Sams, P.A., 105 South
Front Street, P.O. Box 7120, Tupelo, Mississippi 38802, hereinafter referred to
as “Escrow Agent,” to issue within five (5) days after the Effective Date a
current Commitment For Title Insurance by First American Title Insurance Company
(the “Title Insurer”) with respect to the Subject Property and to deliver it,
together with copies of all exceptions to title shown therein, to Buyer.



2



--------------------------------------------------------------------------------

 
(ii)  That Buyer has obtained, at Buyer’s expense, a topographical, boundary and
as-built survey of the Subject Property, in form and content (including
certification) and depicting a condition satisfactory to Buyer.
 
(iii)  That Buyer has obtained, at Buyer’s expense, an environmental assessment
of the Total Property and the results thereof are satisfactory to Buyer.
 
(iv)  That Buyer be satisfied with the zoning and access of and any operating or
development conditions applicable to the Subject Property and that the Total
Property and the operation of any business thereon or therewith shall be in full
compliance with all applicable rules, regulations, laws, ordinances and other
legal requirements and subject to no limitations or conditions unacceptable to
Buyer.
 
(v)  That Buyer be satisfied with the availability now, the prospects for future
availability and the current and projected costs for utilities, including,
without limitation, electricity, gas, water, storm drainage and sewer, relating
to the Subject Property.
 
(vi)  That Buyer has obtained, at Buyer’s expense, an inspection of the
Improvements and the Fixtures and the results thereof are satisfactory to Buyer.
 
(vii)  That Buyer has obtained, at Buyer’s expense, an inspection of the soils
conditions relating to the Land and the results thereof are satisfactory to
Buyer.
 
(viii)  That Buyer be satisfied that Seller’s title to the Fixtures is not
subject to any lien, encumbrance, financing statement or other security device
or agreement.
 
(ix)  That Buyer be satisfied that Buyer shall be able to have transferred to it
and its successors, transferees and assigns the benefit of any and all tax
incentives and benefits which benefit or accrue to the Total Property, all upon
conditions or requirements satisfactory to Buyer.
 
(b) The Closing Conditions are:
 
(i)  That at Closing, Title Insurer shall issue to Buyer, in form and content
satisfactory to Buyer, an ALTA Extended Coverage Owner’s Policy of Title
Insurance (or equivalent extended coverage) in the full amount of the Purchase
Price, insuring fee title to the Subject Property and any easements and other
appurtenances thereto to be vested in Buyer, together with such endorsements as
may be requested by Buyer, subject only to Permitted Exceptions and the Lease
referenced in Section 4(b)(viii) hereof (the “Title Policy”).
 
(ii)  That at Closing, all of the Initial Conditions that Buyer has indicated to
Seller as being satisfied pursuant to Section 5(a) hereof shall remain
satisfied.
 
(iii)  That at Closing, the Total Property shall not have been damaged or
destroyed by any act, casualty, act of God and/or the elements.
 
(iv)  That at Closing, the Total Property shall not have been the subject of or
be under the threat of any eminent domain or other governmental or
quasi-governmental



3



--------------------------------------------------------------------------------

 
proceeding, land use regulation or other restriction (including, without
limitation, a moratorium on permits or utility supply) or assessment district
creation.
 
(v)  That at Closing, Seller shall deliver to Buyer for recordation an executed
Warranty Deed in the form of Exhibit D, attached hereto and incorporated herein
(,the “Warranty Deed”), with regard to the Subject Property.
 
(vi)  That at Closing, Seller shall deliver to Buyer an executed Bill of Sale in
the form of Exhibit E, attached hereto and incorporated herein (the “Bill of
Sale”), with regard to the Fixtures.
 
(vii)  That at Closing, Seller shall deliver to Buyer an executed Assignment of
Rights in the form of Exhibit F, attached hereto and incorporated herein (the
“Assignment”), with regard to the Rights.
 
(viii)  That at Closing, duplicate copies of an executed Lease in the form of
Exhibit G, attached hereto and incorporated herein (the “Lease”) shall be
delivered to Buyer and Seller.
 
(ix)  That at Closing, all of the representations and warranties made by Seller
in Section 8 hereof remain true in all material respects.
 
(c)    Seller and Buyer shall each exercise reasonable best efforts to obtain
the satisfaction of the Initial Conditions and the Closing Conditions, and
Seller agrees to assist and cooperate in connection with Buyer’s efforts to gain
satisfaction of such Conditions.
 
5.    (a)    Buyer agrees that it shall notify Seller by written notice
postmarked not later than May 1, 2002, that the Initial Conditions are
satisfied, unsatisfied or waived. If there is no such notification, the Initial
Conditions shall be deemed unsatisfied. If Buyer gives notice that any of the
Initial Conditions is unsatisfied, or if the Initial Conditions are deemed
unsatisfied, there shall be no further obligation by either Party hereunder, and
this Agreement shall automatically terminate.
 
(b)    If Buyer notifies Seller of the satisfaction or waiver of the Initial
Conditions as provided in Section 5(a) hereof, provided the Closing Conditions
are satisfied or waived in writing by Buyer on such date of Closing, Buyer shall
become obligated to purchase the Total Property, and Escrow shall close on May
6, 2002 (the “Closing”), pursuant to separate closing instructions of Seller and
Buyer compatible with this Agreement and deposited on or before May 2, 2002;
provided, however, that if the only reason that the Closing cannot occur on such
date is that there is in existence an exception to title or a condition with
respect to the Subject Property that makes satisfaction of the condition
contained in Section 4(b) (i) hereof not possible, Seller may elect, by written
notice to Buyer on such date of closing, to extend the date of Closing to a date
mutually acceptable to Seller and Buyer and not later than May 30, 2002, in
order for Seller to attempt to cure such exception or condition, Seller’s
failure so to do being deemed a failure of condition hereunder.
 
6.    At Closing:



4



--------------------------------------------------------------------------------

 
(a)    The cost of transfer tax relating to the Warranty Deed, the commitment
fee, if any, for the Title Policy, the cost of recordation of the Warranty Deed,
and the cost of clearing title to the Total Property, including, without
limitation, the cost of release of any security documents, shall be paid by
Seller.
 
(b)    The premium for the Title Policy shall be paid by and Buyer.
 
(c)    Escrow costs shall be shared equally by Seller
 
(d)    Current real property taxes not delinquent regarding the Subject Property
and current personal property taxes not delinquent regarding the Fixtures shall
be prorated as of the Closing. If no current tax bill is available, such
proration shall be based on 105% of the previous year’s amount. Seller shall pay
in full all current installments of assessments for public improvements
affecting the Total Property.
 
(e)    Seller shall furnish to Buyer all documentation required by Internal
Revenue Code Section 1445, and any related state laws, if applicable, and Buyer
is authorized to withhold and deduct any and all amounts required by such laws,
if applicable.
 
(f)    Seller shall deliver possession of the Total Property to Buyer, subject
only to the tease. All keys and security codes shall be delivered to Buyer at
Closing.
 
7.    Buyer and Seller each represent and warrant to the other that they have
dealt with no broker or finder and have not incurred an obligation for any real
estate commission, finder’s fee or other fee resulting from the transaction
contemplated herein.
 
8.    Seller hereby agrees, covenants, represents, and warrants (which are
deemed restated and remade as of Closing and which shall survive Closing) with
and to Buyer as follows (as used in this Section 8, “knowledge” of Seller means
the actual current awareness of the person employed by or for Seller as Manager
of the Subject Property):
 
(a)    Except as set forth in that certain Phase I Environmental Assessment of
Catalina Lighting Baldwyn, Mississippi, dated July 2001, and prepared by ENVIRON
International Corporation under its Project No. 02-9581-A, Seller has no
knowledge of any “Hazardous Material” located on the Subject Property, and
Seller has not received any notice of any action or proceeding relating to any
Hazardous Material or any release or threatened release thereof on, under or at
same. “Hazardous Material” means any substance or material defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous waste,” “acutely hazardous waste,”
“restricted hazardous waste,” “toxic substances” or “known to cause cancer or
reproductive toxicity” (or words of similar import), petroleum products
(including crude oil or any fraction thereof), or any other chemical, substance
or material which is prohibited, limited or regulated under any federal, state
or local law, ordinance, regulation, order, permit, license, decree, common law,
or treaty regulating, relating to or imposing liability or standards concerning
materials or substances known or suspected to be toxic or hazardous to health
and safety, the environment, or natural resources.



5



--------------------------------------------------------------------------------

 
(b)    Seller has no knowledge and has received no written notice of any pending
proceeding for the imposition of any special assessment, or the formation of a
special assessment district, or for a condemnation proceeding which would affect
directly any portion of the Subject Property.
 
(c)    No litigation, administrative or other proceeding order or judgment is
pending or outstanding, or, to Seller’s knowledge, threatened against or
relating to any portion of the Subject Property.
 
(d)    Seller has no knowledge nor has received any written notice that any
governmental or quasi-governmental agency is contemplating, has initiated, or
has in place any land use regulation or other restriction (including a
moratorium on permits or utility supply) which would detrimentally affect the
operation of the Total Property.
 
(e)    Seller has no knowledge and has received no written notice that the Total
Property or any portion thereof is in violation of building, environmental, land
use, health, insurance and other applicable laws governing the use and operation
thereof.
 
(f)    Seller is not the subject of any insolvency or bankruptcy proceedings at
law or in equity or otherwise or under the threat or likelihood of same and will
not be for at least one hundred twenty (120) days after the Closing.
 
(g)    Seller is a Florida corporation duly organized, validly existing and in
good standing under the laws of the State of Florida and authorized to transact
business in the State of Mississippi.
 
(h)    The persons executing this document on behalf of Seller are authorized so
to sign and their signing binds Seller to the terms of this Agreement; this
Agreement is duly authorized, executed and delivered by Seller; the consent of
no party, entity, court or governmental agency is required for this Agreement to
be a binding agreement of Seller; and this Agreement violates no law or
agreement or order applicable to Seller.
 
9.    Seller agrees to give Buyer prompt notice of any damage to or threat of or
act of condemnation of the Total Property. Seller shall bear all risk of loss to
the Total Property prior to Closing.
 
10.    If Closing fails to occur due to the default of either Party under this
Agreement, the other Party shall have all remedies available at law or in
equity, including the right to bring an action for damages or specific
performance or both.
 
11.    All notices, required or elective, shall be in writing and shall be
mailed by United States mail, registered or certified, return receipt requested,
postage prepaid, or sent by a recognized national overnight courier service
(such as Federal Express or Airborne) which keeps written records of the receipt
by the addressee, addressed to Seller, attention Chief Financial officer at:
18191 N.W. 68th Avenue, Miami, Florida 33015, with copies to Ann F. Corso, Esq.,
Butler, Snow, O’Mara, Stevens & Cannada, PLLC, P.O. Box 22567, Jackson,
Mississippi 39225-2567 (courier address: 210 East Capitol Street, 17th
Floor—AmSouth Plaza, Jackson, Mississippi 39201), to Seller c/o Gregg Foxx, V.P.
Distribution Center, One Catalina Way, Baldwyn,



6



--------------------------------------------------------------------------------

 
Mississippi 38824, and to Kristin Kolesar, Esq., Morgan Lewis & Bockius LLP, One
Oxford Centre, 301 Grant Street, 32nd Floor, Pittsburgh, Pennsylvania 15219, and
to Buyer, attention Senior Vice President Real Estate, at: P.O. Box 2400,
Tupelo, Mississippi 38803-2400 (courier address: 3406 West Main Street, Tupelo,
Mississippi 38801) or to such other address as the respective parties may
designate. Notices shall be deemed complete upon receipt thereof, or upon
attempted delivery, if delivery is refused. With respect to Seller, the address
to determine completion of notice shall be the Miami, Florida, address.
 
12.    In the event court action is brought between the Parties hereto relating
to this Agreement, the prevailing Party shall be entitled to reasonable
attorneys’ fees and costs incurred in said action to be fixed by the court.
 
13.    This Agreement shall survive and shall not be merged into any document to
be delivered to Buyer from Seller.
 
14.    The terms, covenants and conditions herein contained shall be binding
upon and inure to the benefit of the successors, transferees and assigns of the
Parties hereto.
 
15.    This Agreement shall be interpreted and construed only by the contents
hereof, and there shall be no presumption or standard of construction in favor
of or against either Seller or Buyer for any reason, including the fact that
counsel for Buyer prepared this Agreement, as each Party has had the opportunity
to negotiate each and every provision of this Agreement. This Agreement shall be
construed and enforced in accordance with, and governed by, the law of the State
of Mississippi, excluding conflicts of law. Whenever required by the context,
the singular shall include the plural and vice versa. If any term or provision
of this Agreement or the application of it to any person, entity or circumstance
shall to any extent be invalid and unenforceable, the remainder of this
Agreement or the application of such term or provision to persons or
circumstances other than those as to which it is invalid or unenforceable shall
not be affected thereby, and each term and provision of this Agreement shall be
valid and shall be enforced to the extent permitted by law. Time is of the
essence of this Agreement. This Agreement supersedes any prior agreements and
contains the entire agreement of the Parties on the matters covered. No other
agreement, statement or promise made by any Party or agent of any Party that is
not in writing and signed by all Parties shall be binding. Any amendments to
this Agreement shall be in writing and signed by all Parties.
 
16.    Except as expressly set forth in this Agreement and the Warranty Deed,
the Bill of Sale and the Assignment, it is understood and agreed that Seller is
not making and has not made any warranties or representations of any kind or
character, express or implied, with respect to the Total Property, or any part
thereof, including, but not limited to, any warranties or representations as to
habitability, merchantability, fitness for a particular purpose, title, zoning,
tax consequences, latent or patent physical or environmental conditions,
utilities, operating history or projections, valuation, governmental approvals,
the compliance of the Total Property with governmental laws, or any other matter
or thing regarding the Total Property. Buyer represents to Seller that Buyer has
conducted, or will conduct prior to closing, such investigations of the Total
Property, including, but not limited to, the physical and environmental
conditions thereof, as Buyer deems necessary to satisfy itself as to the
condition of the Total



7



--------------------------------------------------------------------------------

 
Property, and will rely solely upon same and not upon any information provided
by or on behalf of Seller or its agents or
 
[Remainder of page left blank intentionally.]



8



--------------------------------------------------------------------------------

 
employees with respect thereto, other than such representations, warranties and
covenants of Seller as are expressly set forth in this Agreement.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first hereinabove written.
 
CATALINA INDUSTRIES, INC., HANCOCK FABRICS, INC., a Florida corporation a
Delaware corporation
 

         
By:
 
/s/    ERIC BESCOBY        

--------------------------------------------------------------------------------

     
By:
 
/s/    WILLIAM D. SMOTHERS         

--------------------------------------------------------------------------------

Title:
 
President
     
Title:
 
Senior Vice President

 

         
By:
 
/s/    LYNN SKILLEN        

--------------------------------------------------------------------------------

     
By:
 
/s/    WILLIAM A. SHEFFIELD, JR.        

--------------------------------------------------------------------------------

Title:
 
Vice President
     
Title:
 
Senior Vice President





--------------------------------------------------------------------------------

 
LEGAL DESCRIPTION
 
A 64.36 acre tract located in the Southwest Quarter of Section 10 and the
Northwest Quarter of Section 15, Township 7 South, Range 6 East, Lee County,
Mississippi, and described as follows:
 
Commencing at a point in the center of present (1992) US Highway No. 45, where
said highway crossed the South boundary line of the Northwest Quarter (NW 1/4)
of Section 11, Township 7 South, Range 6 East, and run thence West 2,042.4 feet;
run thence North 8 degrees 39 minutes East 1,290.0 feet to a point in the center
of Lee County Road No. 2878; run thence North 79 degrees 47 minutes West along
the center of said Road No. 2878 for a distance of 2,226.66 feet to the
intersection of County Road No. 2878 with New US Highway No. 45 (said proposed
highway project being known and designated as State Project Nos
79-0002-06-021-10 and 96-0002-06-021-10 being a segment of U.S. Highway No. 45);
thence run South 01 degrees 51 minutes 17 seconds West along the center of said
highway for a distance of 1,653.75 feet (said point is 1,271.9 feet East of the
Southwest Corner of the Northwest Quarter (NW 1/4) of Section 10, Township 7
South, Range 6 East) run thence South 89 degrees 31 minutes 59 seconds West for
a distance of 130.1 feet to the West right-of-way of said highway for a POINT OF
BEGINNING; thence run South 89 degrees 32 minutes 10 seconds West for a distance
of 132.20 feet; thence South 84 degrees 28 minutes 08 seconds West for a
distance of 272.04 feet; thence North 88 degrees 32 minutes 01 seconds West for
a distance of 392.75 feet; thence South 00 degrees 18 minutes 01 seconds East
for a distance of 449.0 feet; thence North 87 degrees 09 minutes 56 seconds West
for a distance of 274.0 feet to the East right-of-way of County Road No. 911;
thence South 00 degrees 36 minutes 44 seconds West along said East right-of-way
of County Road No. 911 for a distance of 385.25 feet; thence South 00 degrees 46
minutes 25 seconds East along said East right-of-way of County Road No. 911 for
a distance of 461.86 feet; thence South 01 degrees 09 minutes 20 seconds East
along said right-of-way of County Road No. 911 for a distance of 1,114.96 feet;
thence South 00 degrees 01 minutes 05 seconds East along said right-of-way of
County Road No. 911 for a distance of 254.48 feet; thence South 00 degrees 04
minutes 49 seconds West along said right-of-way of County Road No. 911 for a
distance of 735.94 feet to the North right-of-way of County Road No. 2788;
thence North 69 degrees 39 minutes 17 seconds East along the North right-of-way
of County Road No. 2788 for a distance of 268.89 feet; thence North 71 degrees
10 minutes 56 seconds East along the North right-of-way of County Road No. 2788
for a distance of 466.61 feet; thence North 71 degrees 39 minutes 34 seconds
East along said North right-of-way of County Road No. 2788 for a distance of
109.54 feet to the West right-of-way of U.S. Highway No. 45; thence North 22
degrees 10 minutes 15 seconds East along said highway right-of-way for a
distance of 451.25 feet; thence run North 01 degrees 35 minutes 25 seconds East
along said highway right-of-way for a distance of 119.63 feet; thence North 01
degrees 06 minutes 28 seconds West along said highway right-of-way for a
distance of 600.59 feet; thence North 04 degrees 31 minutes 14 seconds East
along said highway right-of-way for a distance of 300.31 feet; thence run North
00 degrees 50 minutes 09 seconds West along said highway right-of-way for a
distance of 801.31 feet; thence run North 06 degrees 55 minutes 25 seconds East
along said highway right-of-way for a distance of 501.97 feet; thence run North
01 degree 27 minutes 31 seconds East along said highway right-of-way for a
distance of 389.31 feet to the



Exhibit A
Page 1 of 5



--------------------------------------------------------------------------------

 
POINT OF BEGINNING; containing 70.23 acres, more or less, and being situated in
the Southwest Quarter of Section 10, and the Northwest Quarter of Section 15,
Township 7 South, Range 6 East, Lee County, Mississippi.
 
LESS AND EXCEPT THEREFROM, THE FOLLOWING DESCRIBED REAL PROPERTY, TO-WIT:
 
(1) A 1.98 acre tract along the West side of U.S. Highway No. 45 required for
additional right-of-way described as follows:
 
Commencing at a point in the center of present (1992) US Highway No. 45, where
said highway crossed the South boundary line of the Northwest Quarter (NW 1/4)
of Section 11, Township 7 South, Range 6 East, and run thence West 2,042.4 feet;
run thence North 8 degrees 39 minutes East 1,290.0 feet to a point in the center
of Lee County Road No. 2878; run thence North 79 degrees 47 minutes West along
the center of said Road No. 2878 for a distance of 2,226.66 feet to the
intersection of County Road No. 2878 with New US Highway No. 45 (said proposed
highway project being known and designated as State Project Nos
79-0002-06-021-10 and 96-0002-06-021-10 being a segment of U.S. Highway No. 45)
; thence run South 01 degree 51 minutes 17 seconds West along the center of said
highway for a distance of 1,653.75 feet (said point is 1,271.9 feet East of the
Southwest Corner of the Northwest Quarter (NW 1/4) of Section 10, Township 7
South, Range 6 East), run thence South 89 degrees 31 minutes 59 seconds West for
a distance of 130.1 feet to the West right-of-way of said highway for a POINT OF
BEGINNING; thence run South 89 degrees 32 minutes 10 seconds West for a distance
of 68.08 feet; thence South 01 degree 51 minutes 16 seconds West for a distance
of 1,086.96 feet; thence South 88 degrees 08 minutes 43 seconds East for a
distance of 20.00 feet; thence South 01 degree 51 minutes 17 seconds West for a
distance of 900.00 feet; thence South 88 degrees 08 minutes 43 seconds East for
a distance of 30.00 feet to the present West right-of-way of U.S. Highway 45;
thence run North 04 degrees 31 minutes 14 seconds East along said highway
right-of-way for a distance of 300.31 feet; thence run North 00 degrees 50
minutes 09 seconds West along said highway right-of-way for a distance of 801.31
feet;. thence run North 06 degrees 55 minutes 25 seconds East along said highway
right-of-way for a distance of 501.97 feet; thence run North 01 degree 27
minutes 31 seconds East along said highway right-of-way for a distance of 389.31
feet to the POINT OF BEGINNING; and lying and being in the Southwest Quarter of
Section 10, Township 7 South, Range 6 East, Lee County, Mississippi.
 
(2) A 2.19 acre tract for a roadway from existing Hwy. No. 45 to Lee County Road
No. 911, described as follows:
 
Commencing at a point in the center of present (1992) US Highway No. 45, where
said highway crossed the South boundary line of the Northwest Quarter (NW 1/4)
of Section 11, Township 7 South, Range 6 East, and run thence West 2,042.4 feet;
run thence North 8 degrees and 39 minutes East 1,290.0 feet to a point in the
center of Lee County Road No. 2878; run thence North 79 degrees 47 minutes West
along the center of said Road No. 2878 for a distance of 2,226.66 feet to the
intersection of County Road No. 2878 with New US Highway No. 4 5 (said proposed
highway project being known and designated as state



Exhibit A
Page 2 of 5



--------------------------------------------------------------------------------

 
Project Nos 79-0002-06-021-10 and 96-0002-06-021-10 being a segment of U.S.
Highway No. 45); thence run South 01 degree 51 minutes 17 seconds West along the
center of said highway for a distance of 1,653.75 feet (said point is 1,271.9
feet East of the Southwest Corner of the Northwest Quarter (NW 1/4) of Section
10, Township 7 South, Range 6 East), run thence South 89 degrees 31 minutes 59
seconds West for a distance of 130.1 feet to the West right-of-way of said
highway; thence run South 89 degrees 32 minutes 10 seconds West for a distance
of 68.08 feet; thence South 01 degree 51 minutes 16 seconds West for a distance
of 647.46 feet to the POINT OF BEGINNING; thence North 88 degrees 22 minutes 05
seconds West for a distance of 1,027.63 feet; thence South 00 degrees 36 minutes
44 seconds West for a distance of 100.02 feet; thence South 88 degrees 22
minutes 05 seconds East for a distance of 1,016.59 feet; thence North 01 degree
51 minutes 16 seconds East for a distance of 100.0 feet to the POINT OF
BEGINNING; and lying and being in the Southwest Quarter of Section 10, Township
7 South, Range 6 East, Lee County, Mississippi.
 
(3) A 1.7 acre tract described as being a 25’ strip along the East side of Lee
County Road No. 911 as required for additional right-of-way and more
particularly described as follows:
 
Commencing at a point in the center of present (1992) US Highway No. 45, where
said highway crossed the South boundary line of the Northwest Quarter (NW 1/4)
of Section 11, Township 7 South, Range 6 East, and run thence West 2,042.4 feet;
run thence North 8 degrees 39 minutes East 1,290.0 feet to a point in the center
of Lee County Road No. 2878; run thence North 79 degrees 47 minutes West along
the center of said Road No. 2878 for a distance of 2,226.66 feet to the
intersection of County Road No. 2878 with New US Highway No. 45 (said proposed
highway project being known and designated as State Project Nos
79-0002-06-021-10 and 96-0002-06-021-10 being a segment of U.S. Highway No. 45)
; thence run South 01 degree 51 minutes 17 seconds West along the center of said
highway for a distance of 1,653.75 feet (said point is 1,271.9 feet East of the
Southwest Corner of the Northwest Quarter (NW 1/4) of Section 10, Township 7
South, Range 6 East) ; run thence South 89 degrees 31 minutes 59 seconds West
for a distance of 130.1 feet to the West right-of-way of said highway; thence
run South 89 degrees 32 minutes 10 seconds West for a distance of 132.20 feet;
thence South 84 degrees 28 minutes 08 seconds West for a distance of 272.04
feet; thence North 88 degrees 32 minutes 01 second West for a distance of 392.75
feet; thence South 00 degrees’ 18 minutes 01 second East for a distance of 449.0
feet; thence North 87 degrees 09 minutes 56 seconds West for a distance of 274.0
feet to the present East right-of-way of County Road No. 911 and the POINT OF
BEGINNING; thence South 00 degrees 36 minutes 44 seconds West along said East
right-of-way of County Road No. 911 for a distance of 385.25 feet; thence South
00 degrees 46 minutes 25 seconds East along said East right-of-way of County
Road No. 911 for a distance of 461.86 feet; thence South 01 degree 09 minutes 20
seconds East along said right-of-way of County Road No. 911 for a distance of
1,114.96 feet; thence South 00 degrees 01 minute 05 seconds East along said
right-of-way of County Road No. 911 for a distance of 254.48 feet; thence South
00 degrees 04 minutes 49 seconds West along said right-of-way of County Road No.
911 for a distance of 735.94 feet to the North right-of-way of County Road No.
2788; thence North 69 degrees 39 minutes 17 seconds East along the North
right-of-way of county Road No. 2788 for a distance of 26.68 feet; thence North
00 degrees 04 minutes 49 seconds East for a distance of



Exhibit A
Page 3 of 5





--------------------------------------------------------------------------------

 
726.64 feet; thence North 00 degrees 01 minute 05 seconds West for a distance of
254.76 feet; thence North 01 degree 09 minutes 20 seconds West for a distance of
1,115.12 feet; thence North 00 degrees 46 minutes 25 seconds West for a distance
of 461.47 feet; thence North 00 degrees 36 minutes 44 seconds East for a
distance of 383.97 feet; thence North 87 degrees 09 minutes 56 seconds West for
a distance of 25.02 feet to the POINT OF BEGINNING; and lying and being in the
Southwest Quarter of Section 10 and the Northwest Quarter of Section 15,
Township 7 South, Range 6 East, Lee County, Mississippi.
 



Exhibit A
Page 4 of 5



--------------------------------------------------------------------------------

LIST OF
FURNITURE, FIXTURES AND EQUIPMENT
 
DESCRIPTION

--------------------------------------------------------------------------------

  
VALUE

--------------------------------------------------------------------------------

STEEL-KING PALLET RACKS
      
•      17,200            DRIVE-IN RACKING
  
$
135,000
•      760                 SINGLE DEEP SELECT
  
 
5,000
•      1,200              FLOW RACK
  
 
60,000
1200 PALLET BUSHMAN CONVEYOR & SORTATION PICK-TO-BELT SYSTEM
  
 
85,000
•      ABOUT ½ MILE OF POWER CONVEYOR
      
•      ABOUT ½ MILE OF ACCUMULATION CONVEYOR
      
•      24 DIVERT LANES AND AN OMNI BAR CODE SCANNERS (3-1 HAND HELD)
      
32 TELZON PTC-960 HAND HELD RF SCANNERS
  
 
40,000
•      5 ANTENNAS
      
•      4 HUBS
      
MISCELLANEOUS
  
 
25,000
•      ALL GOLF CARTS
      
•      SWEEPER/SCRUBBER
      
•      MAINTENANCE LIFT TRUCK (CHERRY PICKER)
      
•      PHONE SYSTEM
      
•      SECURITY/ALARM SYSTEM
           

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL
  
$
350,000

 
Exhibit C
Page 1 of 1



--------------------------------------------------------------------------------

 
INDEXING INSTRUCTIONS TO THE CHANCERY CLERK OF LEE COUNTY, MISSISSIPPI: The real
property described herein is situated partly in the Northwest Quarter of Section
15 and partly in the Southwest Quarter of Section 10, Township 7 South, Range 6
East, Lee County, Mississippi.
 

   
WARRANTY DEED
   
CATALINA INDUSTRIES, INC.
(F/K/A DANA LIGHTING, INC.)
18191 N.W. 68th Avenue
Miami, Florida 33015
305) 558-4777
 
TO
 
HANCOCK FABRICS_, INC.
P.O. Box 2400
Tupelo, MS 38803
(601) 842-2834

 
In consideration of $10.00, cash in hand paid, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
CATALINA INDUSTRIES, INC., a Florida corporation (formerly known as DANA
LIGHTING, INC.), “Grantor,” does by these presents warrant unto HANCOCK FABRICS,
INC., a Delaware corporation, “Grantee,” the real property, lying and being in
Lee County, Mississippi, described in Exhibit A, attached hereto and
incorporated herein.
 
THIS CONVEYANCE AND WARRANTY IS MADE SUBJECT TO THE FOLLOWING: [To Be
Determined]
 
WITNESS the signature of the Grantor, this the              day of
                        , 2002.
 
CATALINA INDUSTRIES, INC.
a Florida corporation
By
 
 

--------------------------------------------------------------------------------

Title
 
 

--------------------------------------------------------------------------------

By
 
 

--------------------------------------------------------------------------------

Title
 
 

--------------------------------------------------------------------------------

 
This Instrument Prepared By
Harrison S. Robinson, Esq.
Donahue, Gallagher, Woods & Wood, LLP
P.O. Box 12979
Oakland, California 94604



15



--------------------------------------------------------------------------------

 
State of
  
 

--------------------------------------------------------------------------------

County of
  
 

--------------------------------------------------------------------------------

 
Personally appeared before me, the undersigned authority in and for the said
County and State, on this              day of                     , 2002, within
my jurisdiction, the within named                         , who acknowledged
that he/she is                          of Catalina Industries, Inc., a Florida
corporation, and the within named                          who acknowledged that
he/she is                          of Catalina Industries, Inc., a Florida
corporation, and that for and on behalf of the said corporation and as its act
and deed, each, respectively, executed the above and foregoing instrument, after
first having been duly authorized by said corporation so to do.
 

--------------------------------------------------------------------------------

NOTARY PUBLIC

 
My Commission Expires:
 

--------------------------------------------------------------------------------

[AFFIX NOTARIAL SEAL]

 



16



--------------------------------------------------------------------------------

BILL OF SALE
 
THIS BILL OF SALE is made as of the              day of May, 2002, by CATALINA
INDUSTRIES, INC., a Florida corporation (formerly known as DANA LIGHTING, INC.,
and herein “Seller”), pursuant to that certain Agreement of Purchase and Sale
dated as of                         , 2002, by and between HANCOCK FABRICS,
INC., a Delaware corporation (“Buyer”), and Seller.
 
1.    Seller, for the consideration of Three Hundred Fifty Thousand Dollars
($350,000.00), the receipt and sufficiency of which is hereby acknowledged,
hereby sells, conveys and transfers to Buyer the furniture, fixtures and
equipment listed on Exhibit A, attached hereto and incorporated herein, and
located at One Catalina Way, Baldwyn, Mississippi (the “Fixtures”).
 
2.    Seller hereby warrants and represents to Buyer that, on the date hereof,
Seller has and hereby conveys to Buyer good, clear and absolute title to the
Fixtures free from any lien, charge, claim, encumbrance or security interest and
that Seller has the full and complete right and authority to dispose of same in
any manner.
 
IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the day and year
first hereinabove written.
 
CATALINA INDUSTRIES, INC.
a Florida corporation
By
 
 

--------------------------------------------------------------------------------

Title
 
 

--------------------------------------------------------------------------------

By
 
 

--------------------------------------------------------------------------------

Title
 
 

--------------------------------------------------------------------------------

   
“Seller”



17



--------------------------------------------------------------------------------

 
ASSIGNMENT OF RIGHTS
 
THIS ASSIGNMENT OF RIGHTS is made as of the              day of May, 2002, by
CATALINA INDUSTRIES, INC., a Florida corporation (formerly known as DANA
LIGHTING, INC., and herein “Assignor”), pursuant to that certain Agreement of
Purchase and Sale dated as of             , 2002, by and between HANCOCK
FABRICS, INC., a Delaware corporation (Hancock”), and Assignor.
 
1.    Assignor, for the consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby sells, conveys, transfers and assigns to Hancock all of
Assignor’s right, title and interest in all rights, instruments, documents of
title, transferable licenses, plans, specifications, as—built drawings,
warranties by contractors and manufacturers’ warranties related to the land
situate in the County of Lee, State of Mississippi, described in Exhibit A,
attached hereto and incorporated herein, the Improvements thereto and thereon
and the Fixtures listed in Exhibit B, attached hereto and incorporated herein
(collectively, the “Rights”).
 
2.    Assignor hereby covenants and represents to Hancock that, on the date
hereof, Assignor has and hereby conveys to Hancock good, clear and absolute
title to the Rights free from any lien, charge, claim, encumbrance or security
interest and that Assignor has the full and complete right and authority to
dispose of same in any manner.
 
IN WITNESS WHEREOF, Assignor has executed this Assignment of Rights as of the
day and year first hereinabove written.
 
CATALINA INDUSTRIES, INC.
a Florida corporation
By
 
 

--------------------------------------------------------------------------------

Title
 
 

--------------------------------------------------------------------------------

By
 
 

--------------------------------------------------------------------------------

Title
 
 

--------------------------------------------------------------------------------

   
“Assignor”



18



--------------------------------------------------------------------------------

L E A S E
 
THIS LEASE (the “lease”) is made as of the              day of May, 2002, by and
between HANCOCK FABRICS, INC., a Delaware corporation, hereinafter called
“Landlord,” and CATALINA INDUSTRIES, INC., a Florida corporation, hereinafter
called “Tenant.”
 
W I T N E S S E T H :
 
1.    PREMISES. Landlord is owner of certain land situate in the County of Lee,
State of Mississippi, described in Exhibit A, attached hereto and incorporated
herein (the “Land”).
 
Landlord is owner of the building (the “Building”) and the other real property
improvements (collectively, the “Improvements”) on the Land. The Land and the
Improvements are depicted on the drawing that is Exhibit B, attached hereto and
incorporated herein. Landlord is owner of the fixtures, furniture and equipment
described in Exhibit C, attached hereto and incorporated herein (the
“Fixtures”); the Fixtures are located within or on the Improvements. As used in
this lease, the term “Premises” means the Land, the Improvements and the
Fixtures, or the portion thereof, from time to time demised to Tenant pursuant
to the provisions of Section 1(a) and Section 1(b) hereof. Landlord leases to
Tenant, and Tenant leases from Landlord, the Premises on all of the terms and
provisions hereof.
 
(a)    Initial Premises. From and including the date hereof to and including
September 30, 2002, the Premises shall be all of the Land, Improvements and
Fixtures.
 
(b)    Final Premises. From and including October 1, 2002, to and including
December 31, 2002, the Premises shall be (i) the portion of the Improvements
shown as cross-hatched on Exhibit B hereto, (ii) a non-exclusive right of
passage over and across that portion of the Improvements shown as single-hatched
on Exhibit B hereto for the purpose of accessing and utilizing towmotor charging
stations, (iii) a non-exclusive right of passage and parking upon and over the
portions of the Land devoted to driveways and parking areas, provided that such
non-exclusive rights shall be utilized only by Tenant, its customers, employees
and business invitees, and (iv) the Fixtures situate in the portion of the
Improvements shown as cross-hatched on Exhibit B hereto.
 
2.    TERM. The term of this lease shall commence on the date hereof and shall
continue to and including December 31, 2002.
 
3.    RENT. Tenant agrees to pay as rent for the entire term hereof (excluding
any holdover pursuant to Section 19 hereof) the sum of One Hundred Dollars
($100.00), payable in full upon the date hereof.
 
4.    FIXTURES. Except for the Fixtures, all fixtures and equipment (including
signs) in the Premises shall remain the property of Tenant, and Tenant may
remove the same or any part thereof at any time during the term and shall remove
the same prior to the end of this lease. Tenant shall repair any damage to the
Premises caused by the removal of said fixtures or equipment.
 
Exhibit G
1



--------------------------------------------------------------------------------

 
5.    USE OF PREMISES. Tenant shall use the Premises as a warehouse and
distribution facility for lighting products. Tenant shall conduct its business
insofar as the same relates to Tenant’s use and occupancy of the Premises in
compliance with all applicable laws and governmental regulations.
 
6.    TAXES. Tenant shall pay before delinquency all taxes and assessments
levied or assessed against Tenant’s personal property located upon the Premises
and all business taxes, licenses and similar permit fees payable by Tenant with
respect to Tenant’s business operations at the Premises.
 
7.    DAMAGE TO PREMISES. (a), Procedure Upon Damage. If the Land and or the
Improvements or any portion thereof shall be damaged or destroyed by fire, or by
any other cause whatsoever, then whether or not this lease shall continue
thereafter through the end of the term hereof shall be determined as follows.
Landlord and Tenant shall within twenty (20) days of the occurrence of such
damage or destruction determine the reasonable cost, if any, of any work
necessary to cause Tenant to be able lawfully to use the Premises hereunder for
the balance of the term hereof (the “Repair Cost”). If Tenant does not wish to
contribute Tenant’s share of the Repair Cost as hereinafter provided, then
Tenant may terminate this lease by written notice to Landlord within ten (10)
days after the date of the determination of the Repair Cost. If Tenant does not
terminate this lease, then Landlord shall with reasonable diligence effect the
repair work necessary to cause Tenant to be able lawfully to use the Premises
hereunder, and Landlord and Tenant shall share the Repair Cost equally, provided
that Landlord’s share thereof shall not exceed Ten Thousand Dollars
($10,000.00). If Tenant does not terminate this lease, Tenant shall pay to
Landlord in cash the full amount of Tenant’s share of the Repair Cost within
fifteen (15) days after the date of its determination. Within thirty (30) days
after completion by Landlord of such repair work, Landlord shall refund any
overpayment by Tenant or shall bill Tenant for any underpayment by Tenant
relating to such Repair Cost, and Tenant shall pay any underpayment within
thirty (30) days of receipt of Landlord’s demand therefor.
 
(b)    Waiver of Subrogation. Each of the parties hereto mutually releases the
other from liability, and waives all right of recovery against the other, for
any loss of or damage to the property of each, property of others for which
either of the parties hereto is liable, or may become liable, or as to which
either may have assumed liability, property of others in the actual or
constructive custody of either of the parties hereto, including earnings derived
therefrom, caused by or resulting from fire, the perils of the commonly referred
to Special Form Endorsement and leakage from automatic sprinkler systems, if
any, or from perils insured against under any insurance policies maintained by
the parties hereto, regardless of the cause of such loss or damage even though
it results from some act or negligence of a party hereto, its agents or
representatives; provided, however, that this provision shall be inapplicable if
it would have the effect, but only to the extent that it would have the effect,
of invalidating any insurance coverage of the parties hereto.
 
Exhibit G
2



--------------------------------------------------------------------------------

 
8.    INSURANCE AND INDEMNIFICATION. (a) Casualty Insurance. Landlord at
Landlord’s expense shall provide and maintain fire insurance (including the
so-called Special Form Endorsement) on the Improvements and Fixtures in a
company or companies licensed to do business in the state in which the Premises
are located in a total amount of not less than ninety percent (90%) of the
replacement cost thereof. Tenant shall at Tenant’s expense provide and maintain
fire insurance (including the so-called Special Form Endorsement) on Tenant’s
personal property located at the Premises from time to time in a company or
companies licensed to do business in the state in which the Premises are
located.
 
(b)    Tenant’s Indemnification. Subject to the provisions of Section 7(b)
hereof, Tenant, with respect to its use and occupancy of the Premises during the
term of this lease, but not otherwise, agrees, at Landlord’s option, to defend
Landlord, its agents, servants, employees, officers and directors (the “Tenant
Indemnified Parties”), against any, all and every demand, claim, assertion of
liability, or action arising or alleged to have arisen out of any act or
omission of Tenant, its agents, servants or employees, whether such demand,
claim, assertion of liability or action be for damages, injury to person or
property, including the property of Landlord, or death of any person, made by
any person, group or organization, whether employed by either of the parties
hereto or otherwise, and agrees to assume legal liability for, indemnify and
hold free and harmless the Tenant Indemnified Parties from any and all loss,
damages, liability, costs or expenses (including, but not limited to, reasonable
attorneys’ fees, reasonable investigative and discovery costs and court costs)
and all other sums which the Tenant Indemnified Parties may reasonably pay or
become obligated to pay on account of any, all and every demand, claim,
assertion of liability or action arising or alleged to have arisen out of any
act or,omission of Tenant, its aqents, servants or employees, whether such
claim, demand, assertion of liability or action be for damages, injury to person
or property, including the property of Landlord, or death of any person, made by
any person, group or organization, whether employed by either of the parties
hereto or otherwise.
 
(c)    Landlord’s Indemnification. Subject to the provisions of Section 7(b)
hereof, Landlord, with respect to acts or omissions with respect to the Land,
Improvements and/or Fixtures during the term of this lease, but not otherwise,
agrees, at Tenant’s option, to defend Tenant, its agents, servants, employees,
officers and directors (the “Landlord Indemnified Parties”), against any, all
and every, demand, claim, assertion of liability or action, arising or alleged
to have arisen out of any act or omission of Landlord, and Landlord’s agents,
servants or employees, whether such demand, claim, assertion of liability or
action be for damages, injury to person or property, including the property of
Tenant, or death of any person, made by any person, group or organization,
whether employed by either of the parties hereto or otherwise, and agrees to
assume legal liability for, indemnify and hold free and harmless the Landlord
Indemnified Parties from any and all loss, damages, liability, costs or expenses
(including, but not limited to, reasonable attorneys’ fees, reasonable
investigative and discovery costs and court costs) and all other sums which the
Landlord Indemnified Parties may reasonably pay or become obligated to pay on
account of any, all and every demand, claim, assertion of liability or action
arising or alleged to have arisen out of any act or omission of Landlord, and
Landlord’s agents, servants or employees, whether such claim, demand, assertion
of liability or action be for
 
Exhibit G
3



--------------------------------------------------------------------------------

damages, injury to person or property, including the property of Tenant, or
death of any person, made by any person, group or organization, whether employed
by either of the parties hereto or otherwise.
 
(d)    Liability Insurance. Each party shall maintain at its own expense
insurance written by one or more insurance carriers licensed to do business in
the state in which the Premises are located which shall insure against liability
for injury to and/or death of and/or damage to property of any person or
persons, with policy limits of not less than Two Million Dollars ($2,000,000)
combined single limit for any claim arising out of any one occurrence. Said
insurance shall provide blanket contractual liability insurance recognizing
and,,.insuring the assumption of liability assumed by the purchaser thereof in
Section 8(b) or Section 8(c) hereof as applicable.
 
(e)    Workers’ Compensation Insurance. Each party shall maintain all Workers’
Compensation and Employers’ Liability Insurance required under applicable
Workers’ Compensation Acts.
 
(f)    Certificates. Each party shall deliver to the other certificates of
insurance for the insurance hereinabove provided for. Each certificate shall (i)
not be canceled or materially amended unless ten (10) days’ prior written notice
is given to the respective certificate holder, and (ii) be primary coverage, not
coverage that is contributing with or in excess of the coverage which Landlord
or Tenant, as the case may be, may be required to carry pursuant to this lease.
 
9.    EXERCISE OF EMINENT DOMAIN. An appropriation or taking under the power of
eminent domain of any portion of the Land, Improvements and/or Fixtures, or the
sale of any portion thereof in lieu thereof, are sometimes hereinafter called a
“taking.” In the event of the taking of any portion of the Land, Improvements
and/or Fixtures, then whether or not this lease shall continue thereafter
through the end of the term hereof shall be determined as follows. Landlord and
Tenant shall within twenty (20) days of the occurrence of the taking of
possession by the condemning authority determine the Repair Cost. If Tenant does
not wish to contribute Tenant’s share of the Repair Cost as hereinafter
provided, then Tenant may terminate this lease by written notice to Landlord
within ten (10) days after the date of determination of the Repair Cost. If
Tenant does not terminate this lease, then Landlord shall with reasonable
diligence effect the repair work necessary to cause Tenant to be able lawfully
to use the Premises hereunder, and Landlord and Tenant shall share the Repair
Cost, Tenant shall pay to Landlord in cash, and Landlord and Tenant shall adjust
overpayment and underpayment in the same manner and at the same times as
provided in Section 7(a) hereof. In any event Tenant shall have no interest in
any condemnation award or the sale price paid, and Tenant hereby assigns to
Landlord any and all right or interest Tenant may have in such award or sale
price or other right to compensation, except that Tenant may seek compensation
for moving and relocation expenses as a result of such taking so long as the
granting thereof to Tenant shall not reduce the sum paid or payable to Landlord.
 
Exhibit G
4



--------------------------------------------------------------------------------

 
10.    UTILITIES. During the term hereof, Tenant shall pay all public utility
charges in connection with the Land, Improvements and Fixtures whether or not
they might be part of the Premises.
 
11.    COVENANTS AGAINST LIENS. Tenant shall not permit any lien to be attached
to the Premises by reason of any act or omission of Tenant. If any such lien
does so attach, Tenant shall cause such lien to be released (by bonding or
otherwise) within twenty (20) days after notice to Tenant thereof. If Tenant has
not caused such lien to be released within said twenty (20) day period, Landlord
may discharge the same, and Tenant shall reimburse Landlord upon demand for the
amount so paid by Landlord.
 
12.    ASSIGNMENT AND SUBLETTING. Tenant shall not assign this lease by
operation of law or otherwise or sublet all or any part of the Premises without
Landlord’s prior written consent, which consent may be withheld, conditioned or
delayed in Landlord’s sole, subjective discretion. No permitted assignment or
subletting shall relieve Tenant from any of its obligations as tenant hereunder.
Every such permitted assignment or sublease shall recite that it is and shall be
subject and subordinate to the provisions of this lease, and the termination or
cancellation of this lease shall constitute a termination and cancellation of
every such assignment or sublease.
 
13.    NOTICES. All notices, required or elective shall be in writing and shall
be mailed by United States mail, registered or certified, return receipt
requested, postage prepaid, or sent by a recognized national overnight courier
service (such as Federal Express or Airborne) which keeps written records of the
receipt by the addressee, addressed to Landlord at: attention Real Estate
Manager, at: P.O. Box 2400, Tupelo, Mississippi 38803-2400 (courier address:
3406 West Main Street, Tupelo, Mississippi 38801) and to Tenant, attention Chief
Financial officer, at: 18191 N.W. 68th Avenue, Miami, Florida 33015, with copies
to Ann F. Corso, Esq., Butler, Snow, O’Mara, Stevens & Cannada, PLLC, P.O. Box
22567, Jackson, Mississippi 39225-2567 (courier address: 210 East Capitol
Street, 17th Floor-AmSouth Plaza, Jackson, Mississippi 39201), to Seller c/o
Gregg Foxx, V.P. Distribution Center, One Catalina Way, Baldwyn, Mississippi
38824, and to Kristen Kolesar, Esq., Morgan Lewis & Bockius LLP, One Oxford
Centre, 301 Grant Street, 32nd Floor, Pittsburgh, Pennsylvania 15219, or to such
other address as the respective parties may designate. Notices shall be deemed
complete upon receipt thereof, or upon attempted delivery, if delivery is
refused. With respect to Tenant, the address to determine completion of notice
shall be the Miami, Florida, address.
 
14.    RIGHT TO GO UPON PREMISES. Landlord reserves the right for itself, its
officers, directors, employees, contractors and invitees, to go upon the
Premises during the term hereof at any time for any purpose so long as the
business operations of Tenant are not unreasonably interfered with, and Tenant
acknowledges that, after September 30, 2002, Landlord shall be performing work
preparatory to Landlord’s occupying the entire Land and Improvements. Landlord
agrees that, except in cases of emergency, Landlord shall consult with Tenant’s
on-site manager prior to entering the Premises to the extent such on-site
manager is reasonably available.
 
Exhibit G
5



--------------------------------------------------------------------------------

 
15.    MAINTENANCE; SURRENDER. During the term hereof Tenant shall use and
occupy the Premises in a manner such that the Premises suffer only reasonable
wear and tear, and should Tenant, or those on or at the Premises at the
invitation of Tenant or because Tenant is on or at the Premises, act or omit to
act so that the Premises shall suffer more than reasonable wear and tear, Tenant
shall maintain, repair and/or replace as necessary as a result of such act or
omission. On or before September 30, 2002, Tenant shall remove all of its
property from and otherwise vacate the portion of the Improvements it will not
demise after such date, leaving such portion in a broom clean condition and in
the condition in which such portion was received by Tenant, reasonable wear and
tear excepted. Prior to the end of the term hereof, or within thirty (30) days
after the termination of this lease pursuant to the operation of the provisions
of Section 7 or Section 9 hereof, Tenant shall so remove all of its property
from and otherwise vacate the Premises demised by Tenant at the time of the end
of the term hereof, leaving such Premises in a broom clean condition and in the
condition in which such Premises were received by Tenant, reasonable wear and
tear and damage by casualty or taking excepted. Except as required of Tenant
pursuant to the preceding provisions of this Section 15, Landlord shall maintain
the Premises (including, without limitation, the roof, the structure and all
mechanical and operating systems and the parking, sidewalk and common areas
[both interior and exterior]) in good condition and repair.
 
16.    DEFAULT.    (a) By Tenant. Should Tenant default in the payment of rent
and such default continue for five (5) days after Tenant receives written notice
thereof from Landlord, or should Tenant default in the performance of any other
covenant or agreement herein, and such default continue for twenty (20) days
after Tenant receives written notice thereof from Landlord, or if the default of
Tenant is of a type which is not reasonably curable within twenty (20) days, if
Tenant has not commenced to cure same within said twenty (20) day period and
does not thereafter diligently pursue the curing of said default to completion,
Landlord may, so long as such default continues, exercise any rights or remedies
it may have in law or in equity against Tenant.
 
(b)    By Landlord. Should Landlord default in the performance of any covenant
or agreement herein, and such default continue for thirty (30) days after
Landlord receives written notice thereof from Tenant, or if the default is not
reasonably curable within thirty (30) days, if Landlord has not commenced to
cure same within said thirty (30) day period and does not thereafter diligently
pursue the curing of said default to completion, in the event Landlord’s default
is of a type which can be cured by the payment of money, Tenant may, without
limitation and subject to the provisions of Section 16(c) hereof, terminate this
lease.
 
(c)    Remedies Cumulative. Remedies conferred by this lease are not exclusive
and are cumulative and in addition to remedies at law or in equity.
 
17.    SIGNS. Tenant may install, erect and maintain upon the Premises all signs
in compliance with applicable law that are necessary or appropriate to the
conduct of its business. Tenant shall remove the same before the end of the term
and repair any damage caused thereby.
 
Exhibit G
6



--------------------------------------------------------------------------------

 
18.    ATTORNEY’S FEES. The unsuccessful party shall pay reasonable attorney’s
fees and costs fixed by the court in any action wherein: (a) the other party is
successful therein, or (b) a third person commences an action against Landlord
and Tenant respecting the Premises, and one of them is held liable and the other
exonerated.
 
19.    HOLDING OVER. If Tenant continues to occupy the Premises after the
expiration of the term of this lease and Landlord accepts rent thereafter, a
monthly tenancy terminable by either party on one (1) month’s notice shall be
created, which shall be upon the same terms and conditions as those herein
specified, except that monthly rent shall be Fifty Thousand Dollars ($50,000)
per month.
 
20.    SUCCESSORS IN INTEREST. Subject to the provisions of Section 12 hereof,
the provisions of this lease shall inure to the benefit of and shall bind the
successors, transferees and assigns of the respective parties hereto.
 
21.    ALTERATION. Tenant shall obtain Landlord’s written consent to any
alterations or construction which affect the Land, Improvements and/or Fixtures.
Landlord’s consent shall not be withheld, conditioned or delayed unreasonably.
 
22.    GENERAL CONDITIONS. Time is of the essence of this lease. No waiver of
any breach of this lease by either party hereto shall be construed to be a
waiver of any succeeding breach of the same or any other provision hereof. The
use herein of any gender or number shall not be deemed to make inapplicable the
provision should the gender or number be inappropriate to the party referenced.
Landlord and Tenant have negotiated this lease, have had the opportunity to be
advised respecting the provisions contained herein and have had the right to
approve each and every provision hereof; therefore, this lease shall not be
construed against either Landlord or Tenant as a result of the preparation of
this lease by or on behalf of either party. If any portion .of this lease shall
become illegal, null or void for any reason, or shall be held by
 
[Remainder of page left blank intentionally.]
 
Exhibit G
7



--------------------------------------------------------------------------------

any court of competent jurisdiction to be so, the remaining portions thereof
shall remain in full force and effect.
 
IN WITNESS WHEREOF, as of the day and year first hereinabove written, the
respective parties hereto have executed these presents, consisting of: Section 1
through Section 22 and Exhibits A, B and C personally or by officers or agents
thereunto duly authorized.
 
HANCOCK FABRICS, INC.,
a Delaware corporation
By
 

--------------------------------------------------------------------------------

By
 

--------------------------------------------------------------------------------

   
Landlord

 
CATALINA INDUSTRIES, INC.,
a Florida corporation
By
 

--------------------------------------------------------------------------------

By
 

--------------------------------------------------------------------------------

   
Tenant

 
Exhibit G
8